Walkee, J.
Where the Chancellor abuses his discretion in the granting of an injunction, or the appointment of a Eeceiver, his action will be controlled. This was not a proper case for the appointment of a Eeceiver under the facts. The Messrs. Jones purchased the property of Holliday, paid $4,000 cash, and 88 bales of cotton, and were proceeding to make another crop. Holliday held a lien upon all the property sold, and all the evidence of any waste of the property, was the sale of a sugar mill on a credit to a solvent purchaser, two piney woods colts, which were of no use to the Jones’, and the exchange of an indifferent mare for a mule of greater value; and then they had made valuable improvements on the plantation. Upon this state of facts, the Court proposed to make a contract for the parties ; that is, if the Messrs. Jones would give a lien on the crop which they were then preparing to plant, they could retain the possession of their property, otherwise not. The Eeceiver was really appointed/it would seem, not because the Messrs. Jones were wasting the mortgaged property, but because they declined to mortgage their future.crop. A.sufficient reply is, they never contracted to do so. The vendor had his remedy to compel the payment of the money due him. He had a mortgage on all he sold; substantially, the property was all within reach of the process of the Coprt; $4,000 and 88 bags of cotton had been paid, and notwithstanding all this, the Court ordered the property out of the *574possession of the purchasers, into the hands of a Receiver. This ought not, under these facts, to have been done. Of course, if the purchasers were wasting the property,, and remdfving it out of the reach of the mortgagee, so as to defeat the collection of the money due him for it, equity could interfere to stay the threatened wrong; but no such necessity appears. The purchasers were using the property to the best of their ability, and were paying as fast as they could. They were entitled so to use it; if they cannot pay as fast as their obligations fall due, the Common Law affords ample remedy by which the vendor can coerce them..
Judgment reversed.